           Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 1 of 9. PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

THE NOCO COMPANY                               )
30339 DIAMOND PARKWAY, #102                    )
GLENWILLOW, OHIO 44139                         )   CASE NO:
                                               )
                         Plaintiff,            )   JUDGE:
      v.                                       )
                                               )
ABERNETHY CHEVROLET, INC. D/B/A                )
GMPARTSDIRECT                                  )
ATTN: MITCH ABERNETHY                          )
1445 E. MAIN STREET                            )
LINCOLNTON, NC 28092                           )
                                               )
PLEASE ALSO SERVE:                             )
                                               )
ABERNETHY CHEVROLET, INC. D/B/A                )
GMPARTSDIRECT                                  )
ATTN: RALPH L. ABERNETHY, JR., ITS             )
REGISTERED AGENT                               )
1445 E. MAIN STREET                            )
LINCOLNTON, NC 28092                           )
                                               )
ABERNETHY CHEVROLET, INC. D/B/A                )
GMPARTSDIRECT                                  )
P.O. BOX 69                                    )
LINCOLNTON, NC 28093                           )
                                               )
                         Defendant.            )

                                COMPLAINT
                      (JURY DEMAND ENDORSED HEREIN)

      Plaintiff The NOCO Company d/b/a NOCO (“Plaintiff”) by and through counsel,

and for its Complaint against Defendant Abernethy Chevrolet, Inc. d/b/a

GMPartsDirect (“Defendant”), states as follows:
             Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 2 of 9. PageID #: 2



                                      INTRODUCTION

       1.       Defendant is engaged in the unauthorized sale of products distributed by,

and infringing upon the intellectual property of, Plaintiff. These unauthorized sales and

infringing activities are illegal, have harmed, and will continue to harm Plaintiff.

                                          PARTIES

       2.       Plaintiff designs, manufactures, and sells battery chargers, portable

power devices, and related battery products and accessories (collectively, the

“Products”).

       3.       Defendant is selling the Products and using Plaintiff’s proprietary

intellectual property in connection with such sales without the authority or consent of

Plaintiff.

                                  JURISDICTION/VENUE

       4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1338.

       5.       Pursuant to Ohio Revised Code Section 2307.382, this Court has personal

jurisdiction over Defendant because Defendant has caused tortious injury in the State

of Ohio.

       6.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                       BACKGROUND

                                     Plaintiff’s Business

       7.       Plaintiff sells the Products on its website (https://no.co/), to wholesalers

and authorized resellers (each, a “Reseller” and together, “Resellers”), and through

online stores such as Amazon.
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 3 of 9. PageID #: 3



         8.       When Plaintiff sells to Resellers it enters into contracts with such sellers

(“Reseller Agreements”).

         9.       Resellers may only sell the Products pursuant to a Reseller Agreement.

         10.      Plaintiff uses Reseller Agreements in order to promote fair competition

between Resellers and to protect its brand, its goodwill, and its valuable intellectual

property, including its proprietary images, designs, and content (“Copyrights”) and the

registered trademarks, including the trademarks NOCO® and NOCO GENIUS®

(“Trademarks”).

         11.      The Reseller Agreements limit Resellers’ use of the Copyrights and

Trademarks to avoid brand dilution, tarnishment, and confusion as to the origin of the

Products. An example of such an agreement is attached as Exhibit A.

         12.      The Reseller Agreements only permit sales of the Products to retail

consumers and expressly prohibit bulk sales or sales to wholesalers. See Exh. A.

         13.      The Reseller Agreements also specify that any warranties associated with

the Products are only valid when sold by Resellers. Id.

               Defendant Begins Selling the Products Without Authorization

         14.      At least since September 25, 2018, Plaintiff has been aware, and has so

notified Defendant, that Defendant was selling the Products and using Plaintiff’s

Copyrights and Trademarks without authorization and without Plaintiff’s consent.

         15.      Defendant sells the Products online on www.amazon.com using the eBay

Storefront GMPartsDirect, and possibly other websites. An example of Defendant’s

sales is attached as Exhibit B.




{K0667159.1}                                     3
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 4 of 9. PageID #: 4



         16.      Upon information and belief, Defendant purchases the Products from

Resellers.

         17.      Upon information and belief, the Resellers from which Defendant

purchases the Products have Reseller Agreements with Plaintiff.

         18.      Upon information and belief, Defendant induces Resellers to sell the

Products to Defendant in bulk for the purpose of resale.

         19.      Upon information and belief, as of the date of this filing, Defendant

continues to violate Plaintiff’s contractual and intellectual property rights.

                 Plaintiff Demands Defendant Cease Selling the Products

         20.      On October 5, 2018, undersigned counsel sent a letter informing

Defendant that it was, inter alia, selling the Products without authorization and that

such sales violated Plaintiff’s rights in the Copyrights and the Trademarks (the

“Letter”). The Letter is attached as Exhibit C.

         21.      The Letter also put Defendant on notice of Plaintiff’s claims, and

requested that Defendant cease such conduct immediately.

         22.      As of the date of this filing, Defendant has failed to cease selling the

Products and continues to violate Plaintiff’s rights.

                                        Count One
                          Declaratory Judgment/Injunctive Relief

        23.       Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

        24.       An actual and justiciable controversy exists between Plaintiff and

Defendant related to whether Defendant has the right to sell the Products without




{K0667159.1}                                     4
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 5 of 9. PageID #: 5



Plaintiff’s consent and in violation of Plaintiff’s rights in the Copyrights and

Trademarks.

        25.       The Court, pursuant to O.R.C. § 2721.03 and Fed. R. Civ. P. 57, should

declare that Defendant has no right or authorization to sell the Products, use the

Trademarks, or violate the Copyrights as these actions have harmed and continue to

harm Plaintiff in an amount to be determined at trial.

        26.       Such a declaration is proper, pursuant to O.R.C. §§ 2721.03 and 2721.06,

because it would “terminate the controversy between the parties” and “remove an

uncertainty” with respect to this issue.

        27.       Additionally, the Court should enjoin Defendant from any further sales of

the Products, use of the Trademarks, and violation of the Copyrights.

                                          Count Two
                                      Unfair Competition

        28.       Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

        29.       Defendant’s actions, including, but not limited to, its unauthorized sale of

the Products, its unauthorized use of the Trademarks, and its unauthorized use of

Plaintiff’s Copyrights constitute unfair competition.

        30.       Defendant’s actions have damaged Plaintiff in the form of, inter alia, lost

sales, interference with prospective business relationships, trademark infringement,

trademark dilution, tarnishment, and copyright infringement.

        31.       As a direct and proximate cause of Defendant’s conduct, Plaintiff has

suffered and will continue to suffer damages in an amount to be proven at trial.




{K0667159.1}                                    5
             Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 6 of 9. PageID #: 6



                                      Count Three
                          Tortious Interference with Contract

       32.      Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

       33.      The Reseller Agreements are valid binding contracts between Plaintiff

and each Reseller.

       34.      At least since receiving the Letter, Defendant has been aware of these

contracts and the prohibition against bulk sales to unauthorized resellers.

       35.      Despite this knowledge, Defendant induced such Reseller to sell the

Products to Defendant in breach of the Reseller Agreement.

       36.      Defendant improperly interfered with Plaintiff’s contractual relationships

with its Resellers.

       37.      As a direct and proximate cause of Defendant’s interference, Plaintiff has

suffered and will continue to suffer damages in an amount to be proven at trial.

                                    Count Four
                      Trademark Infringement (15 U.S.C. § 1114)

       38.      Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

       39.      Plaintiff is the owner of the Trademarks (e.g. NOCO® and NOCO

GENIUS®).

       40.      Defendant uses the Trademarks in connection with its sale of the

Products without Plaintiff’s authorization or consent.

       41.      Defendant’s use of the Trademarks is likely to cause confusion among

consumers as to the source and origin of the Products.
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 7 of 9. PageID #: 7



         42.      Plaintiff informed Defendant that its sales of the Products infringed on

Plaintiff’s rights in the Trademarks.

           43.    Defendant’s continued use of the Trademarks constitutes trademark

infringement pursuant to 15 U.S.C. § 1114.

           44.    As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                      Count Five
                           Trademark Dilution (15 U.S.C. § 1125)

           45.    Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

           46.    The Trademarks are well known and distinctive within the battery and

chargeable battery industry.

           47.    Defendant’s use of the Trademarks is causing the dilution of the

Trademarks by blurring and tarnishing the reputation and goodwill associated with the

Trademarks in violation of 15 U.S.C. § 1125(c).

           48.    As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                      Count Six
                    Ohio Deceptive Trade Practices (O.R.C. § 4165.02)

           49.    Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

           50.    Defendant’s unauthorized use of the Trademarks is likely to cause

confusion as to the source of the Products in violation of O.R.C. § 4165.02(A)(2).




{K0667159.1}                                    7
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 8 of 9. PageID #: 8



           51.    Defendant’s unauthorized use of the Trademarks creates the

misperception that Defendant and Plaintiff are affiliated, which violates O.R.C. §

4165.02(A)(3).

           52.    As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

                                      Count Seven
                     Copyright Infringement (17 U.S.C. § 501, et seq.)

           53.    Plaintiff hereby incorporates each and every preceding paragraph as if

fully restated herein.

           54.    Defendant’s use of the Plaintiff’s Copyrights violates the Plaintiff’s

exclusive rights to reproduce, copy, distribute, display, and create derivative works.

           55.    As a result, Plaintiff has suffered damages and will continue to suffer

damages in an amount to be proven at trial.

         WHEREFORE, Plaintiff prays for judgment as follows:

        A.    As to Count One, a declaratory judgment stating that Defendant is
unauthorized to sell the Products and permanently enjoin Defendant from any further
sales of the Products;

        B.   As to Count Two, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from unfairly competing with Plaintiff by further selling the Products;

        C.    As to Count Three, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from interfering with Plaintiff’s contractual relationships with its
Resellers by further selling the Products;

        D.   As to Count Four, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from using, and consequently infringing on, the Trademarks;

{K0667159.1}                                     8
               Case: 1:18-cv-02808 Doc #: 1 Filed: 12/05/18 9 of 9. PageID #: 9



        E.   As to Count Five, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from using, and consequently diluting, the Trademarks;

        F.   As to Count Six, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from selling the Products in violation of O.R.C. § 4165.02; and

        G.   As to Count Seven, award compensatory damages in an amount to be
determined at trial, but in excess of $25,000, as well as attorney fees and costs, disgorge
Defendant of its profits from all unauthorized sales of the Products, and permanently
enjoin Defendant from using, and consequently infringing upon, the Copyrights.

                                           Respectfully submitted,

                                           KOHRMAN JACKSON & KRANTZ LLP

                                           /s/ Jon J. Pinney
                                           JON J. PINNEY (0072761)
                                           SEAN P. MALONE (0076353)
                                           DAVID R. POSTERARO (0024661)
                                           One Cleveland Center, 29th Floor
                                           1375 East Ninth Street
                                           Cleveland, Ohio 44114
                                           Phone: 216-696-8700
                                           Fax: 216-621-6536
                                           Email: jjp@kjk.com; spm@kjk.com;
                                           drp@kjk.com

                                           Counsel for Plaintiff


                                      JURY DEMAND

Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 38.

                                           /s/ Jon J. Pinney
                                           JON J. PINNEY




{K0667159.1}                                  9
